DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-6, 8-9, 11-14 and 16-20 have been examined in this application.  This communication is a Non-Final Rejection in response to the Request for Continued Examination (RCE) filed on February 23, 2021.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “tracking patient hydration level in response to the reported monitored hydration level” is a circular limitation because the “reported monitored hydration” is a result of the hydration level that is tracked by a sensor.  Appropriate correction and/or clarification is required.  For the purposes of examination, this limitation will be interpreted to read on any teaching or disclosure in the prior art which tracks patient hydration including any 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-3, 5, 12-13, 18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0347689 to Neagle in view of US Patent Application Publication 2016/0338639 to Myers.
(A)	As per claim 1, Neagle teaches a system for enabling collaboration between family members and others caregivers of a patient (Neagle: Abstract and Section [0029), comprising:
a portable device having a processor, a memory and at least one communications circuit  configured to communicate with a server in communication with the portable device  (Neagle: Section [0022]);
the at least one portable device communications circuit being further configured to communicate with at least one wearable health monitoring sensor of the patent and provides sensed health monitoring data to the portable device, the health monitoring sensor including a wearable link (Neagle: Sections [0037], [0039] and [0055]);
wherein the portable device is configured to send the server receives information related to the patient’s health and/or care based on the sensed health monitoring data and to receive from the server information related to the health status of the patient (Neagle: Section [0019]);
	the portable device providing a user interface comprising a display configured to facilitate real time collaboration between family members and other caregivers of the patient (Neagle: Sections [0016], [0024] and [0025]), the display and user interface providing:
	access to a real time scheduling function that provides real time collaboration between family members and other caregivers of the patient (Neagle: Section [0023]-(scheduling and generating reminders for) medication pick-up and refills).
	wellbeing function/tracker (Neagle: Section [0016], [0023] and [0055]).
	that tracks and reports (Neagle: Sections [0019], [0036], and [0039]) based on the wearable link (Neagle: Sections [0030] and [0055]).
	Neagle does not teach the following:
	wherein the wearable health monitoring sensor senses hydration level of the patient including patient hydration level and sends the server information relating to the patient’s health and/or care including data associated with the sensed hydration level and tracking and reporting patient hydration levels based on the wearable link that monitors patient hydration.
	These features are taught in Myers (Myers: Abstract, Sections [0030]-[0032], [0035], [0039], [0044-Item 415] and [0047]).
	At the time the invention disclosed in the instant application was filed, it would have been obvious for one of ordinary skill in the art to have modified the wearable device, disclosed in Neagle (Neagle: Section [0055]), with these above, aforementioned teachings from Myer with the motivation of having a means of preventing dehydration and heat strokes in patients, as recited in Myer (Myer: Section [0003]). 
(B)	As per claim 2, in Neagle the portable device comprises a smart phone (Neagle: Sections [0003], [0025] and [0027]).
(C)	As per claim 3, in Neagle the user interface comprises a web interface (Neagle: Abstract and Section [0053]).
(D)	As per claim 5, in Neagle the system further includes a server (Neagle: Section [0019]).
 	(F)	As per claim 12, in Neagle the system is configured to provide collaboration between family members of the patient and other-caregivers, in real time by organizing and scheduling and information; to coordinate between the family members and other caregivers (Neagle: Section [0016], [0023]-[0025], [0038] and Claim 41).
(G)	As per claim 13, in Neagle the system comprises an integrated software platform and mobile communications hub (Neagle: Section [0038]).
(H)	As per claim 18, in Neagle the user interface further includes portions relating to home environment upkeep and maintenance including sheets and towels, how things work in a house, alarm system, property care and maintenance, links to repair resources, and a grocery/household shopping list (Neagle: Section [0019]).
(I)	As per claim 20, this claim is substantially similar to Claim 1 and is therefore, rejected on the same basis as this claim, which is set forth above.

9.	Claims 4, 6, 8-9, 11, 14 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable US Patent Application Publication 2015/0347689 to Neagle in view of US Patent Application Publication 2016/0338639 to Myers, as applied to Claim 1, above, and in further view of Official Notice.
(A)	As per claims 4, 6, 8-9, 11, 14 and 16-17, these claims recite features which are not explicitly taught in Neagle but are nevertheless well known in the field of personal health care management and healthcare applications.  The Office takes Official Notice of these features as they are well known in the art.  At the time the invention disclosed in the instant specification was filed, it would have been obvious for one of ordinary skill in the art to have modified Neagle in view of Myers with the features set forth in these claims with the motivation of providing greater functionalities to the personal healthcare management system and applications disclosed in the combined teachings of Neagle in view of Myers.
10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0347689 to Neagle in view of US Patent Application Publication 2016/0338639 to Myers, as applied to Claim 1, in further view of US Patent Application Publication 2014/0335481 to Butler.
	(A)	As per claim 19, the combined teachings of Neagle in view of Myers do not teach that the processor is further configured to control the display to provide an input screen providing icons showing discrete quantities of liquid consumed by the patient.  This feature is taught by Butler (Butler Section [0036]).  
	At the time the invention disclosed in the instant specification was filed, it would have been obvious to one of ordinary skill in the art to have modified the combined teachings of Neagle in view of Myers with these above, aforementioned teachings by adding this icons from Butler to the user interface of Neagle with the motivation of having a means of reflecting the amount of water the user has consumed during the day, as recited in Butler (Butler: Section [0036]).
	The combined teachings of Neagle in view of Myers in further view of Butler do not teach that the processor is further configured to accept user input touching said icons and in response to track fluid consumption, however, the Office takes the position that this is an obvious design feature over the teachings of Myers to have a means of activating the means to sense the hydration level.  At the time the invention disclosed in the instant application was filed, it would have been to one of ordinary skill in the art to have modified Myers to add this means of activating the hydration sensor so that the hydration sensor would not be turned on continuously, and, only at times when hydration needed to be sensed, in order to save battery power.
Response to Arguments
11.	The 35 U.S.C. 101 rejections set forth in the previous Office Action, dated October 23, 2020 have been withdrawn.  The applicant’s arguments are persuasive.  The Office would like to further add that hydration levels cannot be practically measured by a human at any time.  
12.	Applicant’s arguments with regard to the prior art rejections set forth in the Office Action, dated October 23, 2020, have been considered but are moot in view of the new grounds of rejections over the Myers and Butler patent application publication references.  
	The Office would like to further note an embodiment of the invention of Neagle is that it can be used to facilitation real time collaboration between family members and other caregivers because Section [0016] of Neagle discloses that the data the device of Neagle collects can be shared with other care givers and health care practitioners and this data is up to date.  A health care practitioner can also be a caregiver in the case of a home health care worker.  Section [0023] of Neagle also states that the device of Neagle allows users to generate reminder medication pick-up and refills (i.e. serve a  scheduling function).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivek Koppikar, whose telephone number is (571) 272-5109.  The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached at (571) 272-6805.  The fax telephone number for this group is (571) 273-8300 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Vivek D Koppikar/
Primary Examiner, Art Unit 3626
September 21, 2021